I cannot see my way clear to concur with the majority opinion touching the question of the amount that respondent is entitled to recover. It seems to me that respondent cannot in any event recover a greater amount than he would be entitled *Page 248 
to recover for the loss of the casting. I think we must proceed upon the assumption that, had a shipping receipt been issued, it would have been of the ordinary form of such receipts. Under such a receipt, it seems plain that appellant's statutory liability would in this case have been not to exceed $50; the casting weighing less than one hundred pounds.